Stephens, J.,
dissenting. I am of the opinion that, from the allegations of the petition, the defendant’s negligence proximately caused the plaintiff’s injuries, and that the plaintiff was not as a matter of law guilty of negligence barring a recovery. So far as appears from the petition, the only knowledge which the plaintiff had of the alleged dangerous condition of the sidewalk is inferable only from the allegation that the plaintiff undertook to pass over the sidewalk while it was in the dangerous condition alleged. Assuming that the plaintiff may have known that the sidewalk was covered with mud and sand, etc., it does not appear that she knew of the alleged dangerous condition of the sidewalk or appreciated the risk or danger incident to passing over it. In my opinion, the true rule is stated by the Massachusetts Supreme Court in the case of Frost v. McCarthy, 200 Mass. 445 (86 N. E. 918), as follows: “The principle is too well settled to require a citation of authorities to support it, that mere knowledge of the danger of doing a certain act, without a full appreciation of the risk involved, is not *163sufficient to preclude a plaintiff from recovery, even though there may be added to the knowledge of danger a comprehension of some risk.” See quotations at length from this case in Scott v. Rich's Inc., 47 Ga. App. 548 (171 S. E. 201), and Lebby v. Atlanta Realty Cor., 25 Ga. App. 369, 371 (103 S. E. 433). Particular attention is directed to the following Massachusetts cases cited in the Erost case, wherein it was held that a person passing over a walkway with knowledge that it was covered with ice was not as a matter of law thereby guilty of such negligence as barred a recovery: Dewire v. Bailey, 131 Mass. 169 (41 Am. R. 219); Dipper v. Milford, 167 Mass. 555 (46 N. E. 122); Gilbert v. Boston, 139 Mass. 313 (31 N. E. 734); Mahoney v. Dore, 155 Mass. 513 (30 N. E. 366); Fitzgerald v. Connecticut River Paper Co., 155 Mass. 155 (29 N. E. 464, 31 Am. St. R. 537); Urquhard v. Smith & Anthony Co., 192 Mass. 257 (78 N. E. 410).
I am of the opinion that the petition set out a cause of action, and that the trial court did not err in overruling the demurrer. I therefore dissent from the judgment of reversal.